 In the Matter of THE ARIINDEL CORPORATIONandINDUSTRIAL UNION OFMARINE AND SHIPBUILDING WORKERS OF AMERICA, C. I. 0., LOCAL 43Case No. 5-C-1740.-DecidedNovember 25, 1944DECISIONANDORDEROn July 20, 1944, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent had en-gaged in, and was engaging in, certain unfair labor practices, and rec=ommending that it cease and desist therefrom and take certain affirlna-tive action, as set forth in a copy of the Intermediate Report attachedhereto.Thereafter, the respondent filed exceptions to the IntermediateReport and a brief in support of its exceptions, and Industrial Unionof Marine and Shipbuilding Workers of America, C. I. 0., Local 43,herein called the Union, filed a brief.Oral argument was held beforethe Board in Washington, D. C., on October 17, 1944.The Board has reviewed the rulings on motions and on objections tothe admission of evidence made by the Trial Examiner at the hearing,and finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner except insofaras they are inconsistent with our findings and order hereinafter setforth.,1.We agree with the Trial Examiner's findings and conclusion thatthe limitation on the Board's use of funds in connection with certaincases, which is contained in the National Labor Relations Board Ap-propriation Act of 1945,1 does not preclude the Board from proceedingin the instant case.In addition, we wish to point out that we find nomerit in the respondent's contention that an order herein requiring itto bargain collectively with the Union concerning terms and conditionsof employment of its employees at the ship repair yard, would ad-1 A somewhatsimilar limitation was contained in the NationalLaborRelations BoardAppropriation Act of 1944.59 N. L. It. B., No. 99.505 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDversely affect the contracts entered into between the respondent andother labor organizations covering other plants of the respondent, onthe ground that its ship repair yard employees are occasionally trans-ferred temporarily to such other plants for the purpose of repairingequipment located there.2Whether those employees, on such occasions,are covered by the contracts applicable to such other plants depends,of course, upon the terms of such contracts.Assuming, however, thatthey are covered by these contracts while performing operations at'the other plants, there is nothing to prevent the respondent from enter-ing into a contract with the Union covering the 'ship repair yard em-ployees which-would not conflict with the terms of these other contracts.2.We agree with the Trial Examiner's conclusion that the respond-ent's conduct in negotiating directly and individually with its em-ployees subsequent to the certification of the Union as their exclusivebargaining representative, was violative of Section 8 (1) of the Act.We further concur in the Trial Examiner's finding that such conduct'was not protected by the proviso to Section 9 (a) of the Act.3ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, The Arundel Corporation,Baltimore, Maryland, and its officers, agents, successors, and assignsshall :1. Cease and desist from :(a)Refusing to bargain collectively in respect to rates of pay, wages,hours of employment, and other conditions of employment, with In-dustrialUnion of Marine and Shipbuilding Workers of America,C. I. O., Local 43, as the exclusive representative of all its productionand maintenance employees at its Fairfield, Maryland, ship repairyard, including Feehly, truck drivers, and watchmen, but excludingforemen, assistant foremen, clerical employees, and all supervisory,employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action;We find equally without merit the respondent's broader contention that, because of thelast-mentioned circumstance,an order requiring the respondent to bargain collectively withthe Union at its ship repair yard would result in chaos and industrial unrest and would not_effectuate the purposes and policies of the Act.8 In that connection,we note that the principles governing the application of that proviso,as set forth in the Intermediate Report, follow those outlined in our original decision ofMay 27, 1944, inMatter of Hughes Tool Company,16-C-1018Since the date of theIssuance of the Intermediate Report, we have modified that decision in our Order AmendingDecision of August 11, 1944. SeeMatter of Hughes Tool Company,56 N. L. R. B. 981.We find no circumstances herein which would bring the respondent's action within the per-missive conduct,under the proviso in question,described in our Last-mentioned decision. THE ARUNDEL CORPORATION507(b) In any other manner interferingwith,restraining,or coercingits employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist Industrial Union of Marine andShipbuildingWorkers of America, C.I.0., Local 43,or any otherlabor organization,to bargain collectivelythroughrepresentatives oftheir own choosing,and to engage in concerted activities for the pur-poses of collectivebargainingor other mutual aid or protection, asguaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Upon request,bargain collectively in respect to rates of pay,wages, hours of employment,and other conditions of employment,with Industrial Union of Marineand ShipbuildingWorkers ofAmerica, C. I. 0., Local 43,as the exclusive representative of all itsproduction and maintenance employees at its Fairfield,Maryland,ship repair yard,including Feehly, truck drivers, and watchmen, butexcluding foremen,assistant foremen,clerical employees,and allsupervisory employees with authority to hire, promote,discharge,discipline,or otherwiseeffect changesin the status of employees, oreffectively recommend such action;(b) Post immediately in conspicuous places at its ship repair yardat Fairfield,Maryland, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its em-ployees, stating:(1) that the respondent will not engage in the con-duct from which it is ordered to cease and desist in paragraphs 1 (a)and (b)of this Order; and(2) that the respondent will take theaffirmative action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Fifth Region in writing,within ten(10) days from the date of this Order, what steps therespondent has taken to comply herewith.INTERMEDIATE REPORTMr. Earle K. Shawe,for the Board.Messrs. Jacob BlumandG.Donald Schaub,of Baltimore,Md., for the re-spondent.Mr. I. Duke.&vnet,of Baltimore, Md., for the Union.Mr. F. C. Ellis,of Baltimore,Md., for the Intervenor.STATEMENT OF THE CASEUpon a charge filed by Industrial Union of Marine and ShipbuildingWorkersof America,C. I. O. (Local#43), herein called the C. I. 0., the National LaborRelations Board, herein called the Board, by its Regional Director for the FifthRegion(Baltimore,Maryland),issued its complaint dated May 20, 1944, againstThe Arundel Corporation, herein called the respondent,alleging that the re-spondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(1) and(5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act. 508DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDCopies of the complaint and the charge, accompanied by notice of hearing, wereduly served upon the respondent, the C. I. 0., and the following labor organiza-tions affiliated with the American Federation of Labor: Baltimore Building andConstruction Trades Council, Baltimore Metal Trades Council, and InternationalUnion of Operating Engineers.With respect to the unfair labor practices the complaint alleged in substancethat: (1) the respondent on or about January 6, 1944, and at all times there-after, has refused to recognize and bargain collectively with the C. I. O. as theexclusive representative of the respondent's employees within an appropriateunit although the C: I. O. was certified by the Board on December 17, 1943, asthe exclusive bargaining representative of the employees in said unit; (2) therespondent from on or about November,26, 1943, the date of the Board-orderedelection upon which the aforesaid certification was based, and at all times there-after, has bargained directly and individually with its employees within the saidappropriate unit concerning grievances, rates of pay, wages, hours of employ-ment, and other conditions of employment, to the exclusion of the C. I. O. ; and(3) the respondent by the foregoing acts interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed them by Section 7 of theAct.The respondent on May 31, 1944, filed an answer in which it admittedcertain of the allegations of the complaint, but denied that it had engaged in anyunfair labor practices.Pursuant to notice, a hearing was held on June 5, 1944, in Baltimore, Maryland,before the undersigned Trial Examiner duly designated by the Chief TrialExaminer.At the opening of the hearing, the Trial Examiner granted thepetition of Building and Construction Trade Council, herein called the Council,for leave to intervene as a party to this proceeding. The Council filed an answerdenying that the unit described in the complaint is an appropriate unit for thepurposes of collective bargaining, and alleging that, it was the collective bargain-ing representative of the respondent's employees.The Board, the respondent,and the C. I. O. were represented at the hearing by counsel, the Council by oneof its officers.All parties participated in the hearing and were afforded fullopportunity to examine and cross-examine witnesses and to introduce evidencebearing upon the issues.The respondent moved to dismiss the complaint in its entirety upon the groundthat the Board cannot proceed with the instant case because a proviso attachedto the Board's Appropriation Act for the fiscal year ending June 30, 1944,precludes the use of any of its funds for purposes of such proceedings' Rulingwas reserved on this motion.For the reasons set forth in Section IV below, themotion is hereby denied.The Trial Examiner, without objection, granted amotion by the Board to conform the complaint to the proof with respect to formalmatters.All parties argued orally before the undersigned, but waived theprivilege extended them to file briefs._Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a Maryland corporation, has its principal office and place ofbusiness in Baltimore, Maryland, and branch offices in New York City ; Miami,Florida ; and Los Angeles, California.The respondent is principally engaged indredging and constructing bridgesDuring the year 1942 the respondent per-1 See footnote6, infra. THE ARUNDEL CORPORATION509formed services in 13 States of the United States and Puerto Rico, for whichservices it received approximately $27,500,000.00.The respondent is also engagedin the production,sale, and distribution of sand, gravel,crushed stone,crushedslag, and concrete,all of which materials it produces in the State of Maryland.During the first 6 months of 1943 its sales of these products were in excess of$800,000, of which 81/2 percent was shipped to points outside the State of Maryland.The respondent also owns and operates a fleet of tugs and barges and a fullyequipped ship repair yard at Fairfield, Maryland, the only operation with whichthis proceeding is concerned.The Fairfield yard is engaged in repairing tugs,barges, dredges and miscellaneous vessels, steam shovels, cranes,bulldozers, andconstruction equipment.In connection with the operation of its ship repairyard, the respondent,during the first 6 months of 1943, purchased raw materialsvalued in excess of $79,422.00, about 20 percent of which was shipped to therepair yard from points outside the State of Maryland. The respondent admitsthat it is engaged in commerce within the meaning of the Act'II.THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine & Shipbuilding Workers of America, Local #43,and Building and Construction Trades Council,are labor organizations admittingtomembership certain of the respondent's employees..They are affiliated,respectively,with the Congress of Industrial Organizations and the AmericanFederation of Labor.'III.THE UNFAIR LABOR PRACTICESThe refusal to bargain collectively; interference,restraint and coercion1.The appropriate unit and representation by the C. I.-O. of a majority thereinOn November6,1943, the Boardissued a Decisionand Directionof Electionin the aforesaid representationcase,finding,among other things, that allproduction and maintenance employees of the respondent employed at its Fair-field,'Maryland,ship repair yard including an employee named William Feehley,truck drivers and watchmen, but excluding foremen, assistantforemen, clericalemployees, and all supervisory employees with authority to hire, promote, dis-charge,discipline,or otherwise effect changes in the status of employees oreffectively recommend such action, constitute a unit appropriate for the purposesof collective bargaining within themeaning ofSection 9 (b) of the Act.On November 26, 1943, an election was held pursuant to said Direction ofElection, as amended.4The tally of the ballots showed that of approximately102 eligible voters in the unit, 89 cast valid votes, of which 86 were for theC. I. 0., 2 were for theBaltimoreMetal Trades Council, affiliated with the Ameri-can Federation of Labor, and 1 was for neither. On December 17, 1943, theBoard certified the C. I. O. as the exclusive bargaining representative of theemployees within the unit heretofore described, for the purposes of collectivebargaining.At the hearing in the instant case, the respondent did not question2The parties stipulated at the hearing that the Board's findings with respect to the busi-ness of the respondent set forth in a prior representation proceeding(Case 5-R-1370.53 N. L. It.B. 466)is an accurate description of the respondent's current operations3The same labor organizations previously appeared in the aforesaid representationproceeding.4Upon the request of the Baltimore Building and Construction Trades Council, A. F. of L.,the Board amended its Direction of Election on November 24, 1943,substituting the nameof "Baltimore Metal Trades Council, affiliated with the American Federation of Labor," on.the ballot in place of"Baltimore Building and Construction Trades Council." 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe results of the election or the status of the C. I. 0 as the duly designatedrepresentative of a majority of the employees in the aforesaid unit.Althoughthe respondent denied the appropriateness of the unit, contending that theBoard's determination in the representation proceeding was arbitrary andcapricious since it allegedly disregarded the history of collective bargainingbetween the respondent and the Council, no additional evidence was adduced inthe instant hearing on the issue of the appropriateness of the unit.For thisreason, coupled with the factthatthe respondent's contentions relating to thehistory of collective bargaining were fully considered by the Board in its decisionin the representation proceeding,,the undersigned finds, in accordance with theBoard's previous determination,that all production and maintenance employeesof the respondent employed at its Fairfield,Maryland,ship repair card, includ-ing Feehley,truck drivers,and watchmen,but excluding foremen, assistantforemen, clerical employees and all supervisory employees with authority tohire, promote,discharge,discipline or otherwise effect changes in the status ofemployees,or effectively recommend such action,constitute,and at all timesmaterial hereto have constituted,-a unit appropriate for the purposes of'collectivebargaining within the meaning-of Section 9(b) of the Act.The undersignedfurther finds that on and at all times after November 26, 1943, the C. I. O. wasthe duly designated bargaining representative of a majority of the employeesin the aforesaid appropriate unit, and that,pursuant to the provisions of Section9 (a) of the Act,the Union was on November 26, 1943,and at all times thereafterhas been and is now the exclusive representative of all employees in the afore-said unit for the purposes of collective bargaining with respect to rates of pay,wages, hours of employment and other conditions of employment.2.The refusal to bargainAbout January 1, 1944, the C. I. O. requested the respondent to bargain collec-tively with it as the exclusive bargaining agent in the unit described above with -respect to rates of pay, wages, hours of employment, and other conditions ofemployment.By letter dated January 6, the respondent, through its attorney,advised the C. I. O. that it would decline to enter into collective bargaining nego-tiations with the C. I 0, and that it would not recognize the C. I O. "until suchtime as a court . . . had the opportunity of reviewing the National LaborRelations Board certification."Thereafter at a meeting held on January 10, 1944,attended by representatives of the C. I. 0., the respondent, and the Department ofLabor Conciliation Service, the C. I O. reiterated its demand, but the respondentadhered, as it has since continued to do, to the position set forth in its letter ofJanuary 6.3.Individual bargainingFollowing the Board's certification of the C. I O. and the latter's demand uponthe respondent, the respondent continued its practice of dealing with its employeesat the ship repair yard on an individual basis.Joseph P. Tewey, the respondent'sship repair yard superintendent, testified that at all times since the election, allquestions of wages, hours, and working conditions, including a number of promo-tions and wage increases, were negotiated directly with the individual employeeswithout consulting the C. I 04.Concluding findingsOn all of the above, the undersigned finds that on January 6, 1944, and at alltimes thereafter, the respondent refused to recognize and bargain collectively withthe C I. O. as the exclusive representative of the respondent's employees within THE ARUNDEL CORPORATION511the appropriate unit and has thereby interfered with, restrained, and coerced itsemployees in the exercise of the'rights guaranteed in Section 7 of the Act.The undersigned also finds that the respondent's conduct falls within theproscription of Section 8 (1), as well as Section 8 (5), in still another respect.The undisputed evidence shows that, despite the C. I. O.'s certification by theBoard as the sole and exclusive collective bargaining representative for the shiprepair yard employees, the respondent at all times since has continued to negotiatedirectly and individually, and without reference to the C. I. 0., with its employeesconcerning grievances, rates of pay, wages, hours, and other terms and conditionsof employment. InMedo Photo Supply Corporation v. N L. R. 'B ,321 U. S. 678,the Supreme Court recently reemphasized the principle that "the obligation [ofthe employer to bargain collectively with the chosen representative of his em-ployees] being exclusive . . it exacts the negative duty to treat with no other" ;that "it is a violation of the essential principle of collective bargaining for theemployer to disregard the bargaining representative by negotiating with individualemployees" ; and that "such conduct is therefore an interference with the rightsguaranteed by Section 7 and a violation of Section 8 (1) of the Act". It is notcontrolling that the individual employees may in some instances have initiatedthe direct dealing, for, as the Supreme Court stated in theMedo Photocase, theemployer is "not relieved from its obligations because the employees asked thatthey be disregarded . . . the statute was enacted in the public interest . , .and it may not be ignored by the employer even though the employees consent ...or the employees suggest the conduct found to be an unfair labor practice."Noris the respondent's conduct in that respect protected, as it asserts, by the provisoto Section 9 (a) of the Act.While Section 9 (a) permits an individual employeetopresentgrievances to his employer,' it does not confer upon the employer theright to negotiate the settlement of the grievance without the participation of theexclusive bargaining representativeOnce having presented the grievance to theemployer, the,rights of the individual employee respecting grievances cease andbecome subject to the collective rights of all employees ; the settlement of thosegrievances must thenceforth be entrusted to negotiations between the employerand the employees" exclusive representative.' Individual bargaining with em-ployees, where there is a collective bargaining representative present, operates noless effectively to undermine collective bargaining, to disparage the services ofthe union, and to induce defections therefrom, than a campaign of coercion andintimidation designed to destroy the majority status of a collective bargainingrepresentative.IVTAE RESPONDENT'S MOTION TODISMISSBASED UPON THE APPROPRIATIONS RIDERAs noted above, the respondent moved at the hearing to dismiss the complainton the ground that the proviso attached to the Board's appropriation Act for thefiscal year ending June 30, 1144, precludes the use of any Board funds for pur-poses of the instant proceeding.°5 SeeMatter of Hughcs Tool Company,56 N L R B 981, and cases cited therein° Title IV, Labor-Federal Security Agency Appropriation Act, Public Law 135, Ch 221,78th Cong, 1st Sess , approved July 12, 1943, provided thatNo part of the funds, appropi fated in this title shall be used in any way in connec-tion with a complaint case arising over an agreement between management and laborwhich has been in existence for three months or longer without complaint being filed .Provided,That, hereafter, notice of such agreement shall have been posted in the plantaffected for said period of theee months, said notice containing information as to the,location at an accessible place of such agreement where said agreement shall be openfor inspection by any interested person.This proviso, with certain modifications not here applicable, was reenacted in the appro-priations Act for the current fis,,al year, July 1, 1944, to June 30, 1945, (Labor-FederalSecurity Agency Appropriation Act 1945, Pub Law 373, 78th Cong, 2nd Sess618653-45-vol 59-34 512DECISIONSOF NATIONALLABOR RELATIONS BOARDIn support of its contentionthat thisproceeding falls within the proscriptionof the appropriations rider, the respondent relies entirely upon a written agree-ment between the respondent and-the Council,dated March 29, 1940, referred toat the hearing as a master agreement,which reads as follows:THIS AGREEMENT made and entered into by and betweenTHE ARUNDEL CORPORATIONhereinafter known as the"Company",and the BALTIMOREBUILDING & CONSTRUCTIONTRADES COUNCIL,a subordinate Council ofthe NATIONALBUILDING&CONSTRUCTIONTRADES DEPARTMENTaffiliatedwith the American Federation of Labor,hereinafter known as the"Council."WITNESSETH:That for the purpose of mutual understanding and that in order that aharmonious relationship may exist between the Company and the Councilto the end that continuous and efficient service will be rendered to and byboth parties for the benefit of both, it is hereby agreed that :1st.None but members in good standing of the various Local Unions, affili-ated with the Council will be employed by the Company on all of the Com-pany's operations and such other operations controlled by the Company thatproperly come within the jurisdiction of the Council.2nd.Within fifteen (15) days from the date hereof the Company will meetwith representatives of the Local Unions affiliated with the Council in whichLocal Unions the present employees of the Company properly belong, for thepurposes of collective bargaining and consummation of an agreement cover-ingWages, Hours and Working conditions for such present and/or futureemployees of the Company.3rd Such agreements shall be consummated and signed by the partieshereto as rapidly as possible, but in any event, not later than thirty (30)clays from the date hereof.4th. The Council and its affiliated Local Unions agree to recognize theCompany as fair to organized labor and further agree to advertise the Com-pany by placing the corporate name of'the Company oir its "Fair List" ofEmployees, and so advising the general building and construction industry.IN WITNESS WHEREOF, the parties hereunto set their hands and seals this29th day of March, 1940.The terms of the agreement do not specifically set forth the precise operationsand employees intended to be covered thereby.However, the agreement on itsface does not purport to cover all of the respondent's operations wherever situ-ated ; it contains a qualifying' provision limiting its coverage to "all the Com-pany's operations and such other operations controlled by the Companythatproperly come within the jurisdiction of the Council"(emphasis supplied).'Moreover, the agreement expressly provides that collective agreements shall onlybe entered into with affiliated locals of the Council in which "the present employeesof the Company properly belong " Because of the indefiniteness of the "masteragreement," it is necessary, in order to determine whether the parties thereto in-tended to include the employees in the ship repair yard within its scope, toexamine the circumstances surrounding the execution of the agreement, and themanner in which the parties themselves applied and interpreted the agreement.SeeGlen Alden Coal Co. v. N. L. R. B.,141 F. (2d) 447 (C. C. A 3).7 The respondent and the Council do not assert that the agreement extends to all therespondent's operations, but only to those located in the State of Maryland, and thus, ineffect, concede the applicability of the jurisdictional qualification. THE ARUNDEL CORPORATION513In addition to the ship repair yard, the only operation involved in this pro-ceeding, the respondent's operations in the State of Maryland include 6 sand andgravel plants, 4 stone quarries, 4 concrete plants, and 1 truck loading station, alllocated at widely separated points ranging in distance from 1i/2 to 115 miles fromthe ship repair yard. Significantly, with the exception of the ship repair yard,all of the respondent's operations are directly related to the building and con-struction industry, in which industry the Council undertook to advertise thatthe respondent was "fair to organized labor."That the Council itself, at the time of the execution of the agreement consid-ered the ship repair yard outside its organizational sphere and therefore notwithin the scope of the "master contract" is clear from the testimony of AlbertW. Derrick, business representative of Local 37 of the Operating Engineers, anaffiliate of the Council, and a member of both the Council and the committee whichnegotiated the "master contract."Derrick testified in the representation pro-ceeding 8 that the organizational activities of the Council prior to the execution ofthe "master contract" had never been extended to the ship repair yard but hadbeen confined to the respondent's other Maryland operations.Derrick furthertestified that when the master agreement was executed and jurisdiction wasallocated by the Council to its divers local affiliates, no mention was made of theship repair yard.In the more than 4 years following the execution of the "master contract," anumber of collective bargaining agreements were entered into between the re-spondent and various local affiliates of the Council covering employees withinthe craft jurisdictions of the respective contracting locals.These agreementswere applied by the parties to employees in the stone quarries, the sand and gravelpits, the concrete plants, and the trucking operations of the respondent, but ad-mittedly were not construed as extending to any of the employees in the shiprepair yard.°At the ship repair yard, in sharp contrast to the action taken at the other Mary-land operations of the respondent, the respondent admittedly has continued tohire employees without reference to the master contract provision requiring thatnone but members in good standing of affiliated locals be employed, nor has theCouncil endeavored to enforce this provision in the ship repair yard. Joseph F.Tewey, superintendent of the ship repair yard for 23 years, testified that he hadnever heard of any collective agreement covering employees in that yard, and thatwages, hours, and working conditions had always been determined by individualdealing rather than by collective action.It was not until August 21, 1943, 3 days after the C. I. O. had served its demandon the respondent for recognition as collective bargaining representative for theship repair yard employees, that an affiliate of the Council for the first time madean effort to assert jurisdiction over the employees in the ship repair yard.Onthat occasion, Local No. 37, International Union of Operating Engineers, advisedthe respondent by letter that "the Home Office of our organization has recentlygranted jurisdiction to our Local to cover the employees in your repair yard," andrequested "the inclusion of your [the respondent's] employees in the Repair Yard8 See footnote2, supra.° The record in the representation proceeding discloses that contracts were entered intowith the following Council affiliated locals International Union of Operating Engineers,Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,and Inter-national Hod Carriers, Building and Common Laborers Union of America.None of thesecontracts was urged as a bar to a determination of representatives in the representationproceeding, and it is not urged in the instant proceeding that any of these contracts operateunder the appropriation rider to preclude the Board from proceeding. 514DECISIONS OF' NATIONAL LABOR RELATIONS BOARDunder our Agreements 10 Significantly, the Operating Engineers' Local did notbase its clain-, to jurisdiction on the master contract or upon an award by theCouncil, but solely upon a grant of jurisdiction from its parent body, the Inter-national, thereby disclosing that it did not consider the master contract as havingany bearing on the ship repair yard operation In its reply, the respondent, notingthe Operating Engineers' request, simply added that "The Superintendent of ourShipyard will allow your representative the freedom of access in order to con-tact the men who are interested."Moreover during the aforesaid representationproceedings. the Council itself disclaimed jurisdiction over such employees.OnNovember 17, 1943, the Council, in a letter to the Board requested that the nameof the "Baltimore Metal-Trades Council" be substituted for its own name on theballot in the Board election conducted in the ship repair yard.The Council ex-pressly stated that:With reference to the election to be held at the Arundel Sand and GravelCorporation Shipyard, Curtis Bay, Maryland, please be advised ^ that thisyard comes under the jurisriction of the Metal Trades Department.The circumstances narrated above are persuasive and impel the conclusionthat it was never the intent of the parties to the master contract to include theship repair yard within its coverage.However, even if it were assumedarguendothat their original intent had been otherwise, the same circumstancesdemonstrate that the conclusion would follow that the parties waived andabandoned the contract in its application to the ship repair yard employees.Themaster agreement does not purport to be a final collective bargaining contract.At most it is a preliminary agreement to negotiate at a later date collectivebargaining agreements affecting employees of the respondent.It imposes adefinite time limitation-30 days-within which that is to be done.By failingwithin the prescribed period, to consummate the master agreement with respectto the ship repair yard and by continuing thereafter to treat that operation asremoved from the contractual area, the parties'to the agreement by their mutualacquiescence allowed the master agreement, to the extent that it might otherwisehave covered the ship repair yard operation, to lapse by non-performanceThe undersigned therefore concludes, contrary to 'the contention of the re-spondent and the Council, that the "master agreement" was neither intendedto nor does it apply to the employees in the ship repair yard, and that it doesnot constitute a bar to the instant proceeding.V.THE EFFECT OF THE UNFAIR LABOR PRMYrICES UPON COMMERCEThe activities of the respondent set forth in Section III above,, occurring Inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.iVI.THE REMEDYSince it has been found that the respondent has engaged in certain unfairlabor practices it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Since it has been found that the respondent has refused to bargain collectivelywith the C. I. ' O. as the exclusive representative of its employees within an'10The agreement referred to was the agreement between the respondent and the OperatingEngineers' covering other operations of the respondent THE ARUNDEL CORPORATION515appropriate unit, it will be recommended that the respondent upon requestbargain collectively with the C. I. O.Upon the basis of the above findings of facts and upon the entire record in thecase, the undersigned makes the following:CoNCLjJSIoi s of LAW1. Industrial Union of Marine & Shipbuilding Workers of America, C. I. O.(Local#43), is a labor organization within the meaning of Section 2(5) of theAct.2.All production and maintenance employees of the respondent employed atitsFairfield.Maryland, ship repair yard,including Feehley, truck drivers, andwatchmen,but excluding foremen, assistant foremen, clerical employees,and allsupervisory employees with authority to hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectively recommendsuch action,constitute and at all times material herein have constituted a unitappropriate for the purposes of collective bargaining,within,themeaning "ofSection 9(b) of the Act.3. Industrial Union of Marine & Shipbuilding Workers of America, C. I. O.(Local #43),was on November 26, 1943, and at all times thereafter has beenthe exclusive representative of all the employees in the aforesaid unit for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act.14.Byrefusing on or about January 6,1944,and at all times thereafter, tobargain collectivelywith the Industrial Union of Marine and ShipbuildingWorkers of America, C.I.O. (Local#43), as the exclusive representative of allits employees in the aforesaid appropriate unit, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (5) ofthe Act.5.By interfering with,restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.6.The afoiesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the respondent,The Arundel Corporation,its officers,agents, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with Industrial Union of Marine and Ship-building Workers of America, C.I.O. (Local #43),as the exclusive representativeof all its production and maintenance employees employed at its Fairfield, Mary-land, ship repair yard, including Feebly, truck drivers,and watchmen,but ex-cluding foremen,assistant foremen, clerical employees, and all supervisory em-ployees with authority to hire, promote,discharge,discipline,or otherwise effectchanges in the status of employees or effectively recommend such action ;(b) In any other manner interfering with, restraining,or coercing its employeesin the exercise of the rights to self organization,to form labor organizations, tojoin or assist Industrial Union of Marine and Shipbuilding Workers of America,C. I. O. (Local#43), or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aid or protection asguaranteed in Section 7 of the Act. 516DECISIONSOF NATIONALLABOR RELATIONS BOARD2.tuate the policies of the Act :(a)Upon request,bargain collectivelywith Industrial Union of Marine andShipbuilding Workers of America, C. I. O. (Local#43), as the exclusive repre-sentative of all of its employees in the aforesaid appropriate unit ;(b)Post immediately in conspicuous places at its ship repair yard at Fairfield,Maryland,and maintain for a period of at least sixty(60,)consecutive daysfrom the date of posting, notices to its employees stating:(1) that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist in paragraph 1 (a) and(b) of these recommendations,and (2)that therespondent will take the affirmative action set forth in paragraph 2 (a) of theserecommendations ;(c)Notify the Regional Director for the Fifth Region in writing,within ten(10) days from,the date of the receipt of this Intermediate Report, what stepsthe respondent has taken to comply herewith.It is.further recommended that unless on or before ten(10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3-as amended, effective November 26,1943, any-party or counsel for the Board may within fifteen(15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations,filewith the Board,Rochambeau Building,Washington,D C., an original and four copies of a state-ment in writing setting forth such exceptions to the Intermediate Report or toany other part of the record or proceeding(including rulings upon all motionsor objections)as he relies upon, together with the original and four copies of abrief in support thereof.Immediately upon the filing of such statement or excep-tions and/or brief,the party or counsel for the Board filing the same shall servea copy thereof upon each of the parties and shall file a copy with the RegionalDirector.As further provided in said Section 33, should any party desire per-mission to argue orally before the Board, request therefor must be made inwriting within ten (10)days from the date of the order transferring the case tothe Board.WILLIAM J. ISAACSON,Trial Examiner.Dated July 20, 1944.<,